Smith, Judge.
The jury found the appellant guilty of criminal use of an article with an altered identification mark. We affirm.
A lawful search of appellant’s residence resulted in the discovery of a television set, the identification marks of which had been obliterated. The appellant was not present at the residence on the date of the search, which date was a material averment of the indictment, and there were other persons at the residence who had an equal opportunity to commit the crime. However, evidence was introduced indicating that the appellant owned the television and the appellant’s fingerprints were found *567near the obliterated marks. The trial court denied the appellant’s motion for a directed verdict, which motion alleged that the state had not proved possession on the date of the search. The trial court also denied the appellant’s motion for a new trial on the general grounds. The appellant appeals the denial of these motions.
Submitted January 16, 1979 —
Decided April 4, 1979.
O. L. Collins, for appellant.
Richard E. Allen, District Attorney, James W. Purcell, Assistant District Attorney, for appellee.
In reviewing the overruling of a motion for a directed verdict and a motion for a new trial on the general grounds, the proper standard to be used by this court is the "any evidence” test. Lee v. State, 237 Ga. 626, 627 (229 SE2d 404) (1976); Franklin v. State, 136 Ga. App. 47, 48 (220 SE2d 60) (1975). The record shows that there was evidence sufficient to meet this test.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.